DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ANDREA HALL,
                               Appellant,

                                   v.

         HOMEOWNER'S CHOICE PROPERTY & CASUALTY
                  INSURANCE COMPANY,
                        Appellee.

                             No. 4D21-492

                             [May 20, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. COCE16-453
and CACE19-10070.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  Andrew A. Labbe of Groelle & Salmon, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.